Title: From George Washington to Richard Henry Lee, 4 April 1776
From: Washington, George
To: Lee, Richard Henry



Dear Sir,
Cambridge 4th April 1776

Your favour of the 26th Ulto came to my hands last Night by the Post, but as I am upon the point of setting out for New York (by the way of Providence and Norwich) I can do little more than acknowledge the receipt of it, and thank you for the Proceedings & Ordinances of the Virga Convention which came safely to hand.
At present, the Lakes are in an Impassable State, neither being clear of Ice, nor cover’d with such as will admit of Transportation; at present also, our Troops are at different Stages on their March from hence to New York; nor is it possible for me, till I get there, as the Congress have annexed Conditions to my sending the four Battalion’s to Canada, to tell whether they can be spared or not, as I am unacquainted with the number of Men, or strength of the Works at that place—no time shall be lost in forwarding these Battns if there is a possibility of doing it with safety; as no person can be more sensible of the importance of securing Canada than I am. A Letter of the 27th Ulto from Genl Schuyler Informs me that there are many Men now stopd at Albany on Acct of the State the Ice is in on the Lakes—I thank you for your friendly congratulations on the Retreat of the Kings Troops from Boston—It was really a flight—their Imbarkation was so precepitate—their loading so confused (after making greater havock of the King Stores than Dunbar

did upon Braddocks defeat, which made so much noize) that it took them Eleven days to fit their Transports—adjust the Loads of them, and take in Water from the Islands in Nantasket Road, after they had fallen down there—the Coast is now clear of them except the Renown (a 50 Gun Ship) & one or two frigat⟨es⟩ which remain here for the protection of such Transports as shall be bound to this port. I pray you to make my best wishes acceptable to the good Doctr, his Lady & Family, &ca and believe me to be as I really am Dr Sir Yr Affecte & Obedt Hble Servt

Go: Washington

